Case 5:20-cv-00612-NC Document1-5 Filed 01/27/20 Page 1 of 2

EXHIBIT E

 
Case 5:20-cv-00612-NC Document1-5 Filed 01/27/20 Page 2 of 2

ps INVOICE

 

 

 

8/21/2018 1
Pixar Studios
1200 Park Ave.
Emeryvillle, Ca 94608
a PO NUMBER ate) |
check or venmo 72 Chevy van rental

 

OO as 7a aga Gays te) s ay

 

3.5 days Rental of custom van for Pixar special event

 

 

 

 

 

 

The grant on any license or right of capyright is conditioned on receipt of full payment. [he Designer retains TOTAL DUE
ownership of all original artwork, whether preliminary or final unless express release is given in writing.

 

 

 
